

116 S2353 ES: Protecting Firefighters from Adverse Substances Act of 2019 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2353IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Administrator of the Federal Emergency Management Agency to develop guidance for
			 firefighters and other emergency response personnel on best practices to
			 protect them from exposure to PFAS and to limit and prevent the release of
 PFAS into the environment, and for other purposes.1.Short titleThis Act may be cited as the Protecting Firefighters from Adverse Substances Act of 2019  or the PFAS Act of 2019.2.Guidance on how to prevent exposure to and release of PFAS(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in consultation with the Administrator of the United States Fire Administration, the Administrator of the Environmental Protection Agency, the Director of the National Institute for Occupational Safety and Health, and the heads of any other relevant agencies, shall—(1)develop and publish guidance for firefighters and other emergency response personnel on training, education programs, and best practices to—(A)reduce the exposure to per- and polyfluoroalkyl substances (commonly referred to as PFAS) from firefighting foam and personal protective equipment; and(B)limit or prevent the release of PFAS from firefighting foam into the environment;(2)develop and issue guidance to firefighters and other emergency response personnel on alternative foams, personal protective equipment, and other firefighting tools and equipment that do not contain PFAS; and(3)create an online public repository, which shall be updated on a regular basis, on tools and best practices for firefighters and other emergency response personnel to reduce, limit, and prevent the release of and exposure to PFAS.(b)Required consultationIn developing the guidance required under subsection (a), the Administrator of the Federal Emergency Management Agency shall consult with appropriate interested entities, including—(1)firefighters and other emergency response personnel, including national fire service and emergency response organizations;(2)impacted communities dealing with PFAS contamination;(3)scientists, including public and occupational health and safety experts, who are studying PFAS and PFAS alternatives in firefighting foam;(4)voluntary standards organizations engaged in developing standards for firefighter and firefighting equipment;(5)State fire training academies;(6)State fire marshals;(7)manufacturers of firefighting tools and equipment; and(8)any other relevant entities, as determined by the Administrator of the Federal Emergency Management Agency and the Administrator of the United States Fire Administration.(c)Review of guidanceNot later than 3 years after the date on which the guidance required under subsection (a) is issued, and not less frequently than once every 2 years thereafter, the Administrator of the Federal Emergency Management Agency, in consultation with the Administrator of the United States Fire Administration, the Administrator of the Environmental Protection Agency, and the Director of the National Institute for Occupational Safety and Health, shall review the guidance and, as appropriate, issue updates to the guidance.(d)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to this Act.Passed the Senate December 18, 2020.Secretary